Citation Nr: 1752810	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1971 to December 1973 and from April 1981 to September 1983.  His service included a tour of duty in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently resides with the RO in Montgomery, Alabama.

As previously discussed, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Court, however, went on to note that this holding would not apply to Veterans who pursue their claims for service connection for psychiatric disorders on a "piecemeal basis."  In the instant case, the Veteran has filed an independent claim for service connection for depression which has been separately adjudicated and the Veteran has not submitted a Notice of Disagreement (NOD) with that decision.  Therefore, the Board finds that the Clemons holding does not apply to the facts of this case because unlike Clemons, in this case, the Veteran's additional psychiatric disorder has already been separately pursued and adjudicated.  

In April 2012, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The case was previously before the Board in December 2012 and was remanded in order to obtain relevant VA treatment records and Social Security Administration records.  Subsequently, the case was returned to the Board in July 2015 and the Board remanded the issue again in order to verify the Veteran's in-service stressors that were identified during his hearing and to also afford the Veteran another VA examination.  Afterwards, the appeal was once again before the Board in January 2017 and the Board remanded the issue because the Board found that the examiner's opinion obtained after the July 2015 remand was inadequate to decide this case.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the Veteran's claim for PTSD, this matter was remanded by the Board in January 2017 to obtain an opinion regarding the nature and etiology of the Veteran's disability.  The January 2017 remand instructions directed the examiner to provide a discussion regarding the Veteran's diagnosis of PTSD by VA and to address the fact that he has been in active treatment if the examiner found that a diagnosis for PTSD was not warranted.  Subsequently, the Veteran attended a VA examination in July 2017 and the examiner found that a diagnosis for PTSD was not warranted at that time.  The Board finds the opinion provided by the July 2017 examiner to be inadequate to decide this case.  The Board has reached this conclusion because the examiner did not follow the instructions provided in the January 2017 remand.  The examiner did not provide a thorough and well-reasoned analysis regarding the fact that the Veteran has been diagnosed with PTSD by VA nor did the examiner address the fact that he is in active treatment with VA for this disability.  Moreover, the Board also notes that the examiner did not address the fact that the Veteran's in-service stressors were also investigated and conceded by VA during the course of the appeal.  Specifically, the examiner stated that "there is no objective evidence or data to support the diagnosis of PTSD at this time."  See July 2017 VA examination.  Therefore, since the examiner did not provide a thorough analysis of the Veteran's disability or adequately address the evidence contained in the record, the Board finds a remand is necessary to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

Furthermore, the actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from July 14, 2017 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his disability with a VA examiner other than the examiner who examined the Veteran in July 2017.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran have a diagnosis of PTSD? 

(B).  Is it at least as likely as not that (50 percent or greater probability) the Veteran's PTSD is related to the Veteran's military service?

If a diagnosis of PTSD is not warranted, the examiner should reconcile this with the evidence of record that shows a diagnosis of PTSD from VA and ongoing treatment for this disability with VA. 

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examiner should offer a complete rationale for any opinions that are expressed and should cite to the appropriate evidence to support his or her conclusions.

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

